Citation Nr: 1500284	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic sinus condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety and depression, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to February 2002 and from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for October 2014.  However, she failed to appear for the hearing and provided no explanation for her absence.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2014).


FINDINGS OF FACT

1.  An April 2008 rating decision declined to reopen previously denied claims for service connection for anxiety and depression and headaches, and denied the claim for service connection for chronic sinus disorder; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the April 2008 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claims for service connection for anxiety and depression, a chronic sinus condition, and headaches. 

3.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that her diagnosed adjustment disorder with mixed anxiety and depressed mood (claimed as anxiety and depression) arose in service.  


CONCLUSIONS OF LAW

5. The April 2008 rating decision that denied the claims for service connection for anxiety and depression, a chronic sinus condition, and headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for anxiety and depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been presented, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been presented, and the claim for service connection for a chronic sinus condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for adjustment disorder with mixed anxiety and depressed mood (claimed as anxiety and depression), have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, in a rating decision in November 2006, the RO denied the Veteran's claims for service connection for headaches because the evidence did   not show the condition occurred in or was caused by service or aggravated beyond normal progression by military service.  The RO also denied the claim for service connection for anxiety and depression because it was determined that the condition neither occurred in nor was caused by service.  

Thereafter in a rating decision in April 2008, the RO declined to reopen the claims for service connection for headaches and anxiety and depression.  The April 2008 rating decision also denied the claim for service connection for a sinus disability because it was determined that the condition neither occurred in nor was caused by service.  The Veteran was informed of the rating decision and of her appellate rights, but did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claims was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the November 2006 and April 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence considered at the time of the April 2008 rating decision consisted of service records and post-service VA and private treatment records.  A November 2002 private treatment record reflects a history of migraine headaches since the   age of 14.  In a February 2005 Post Deployment Health Assessment, the Veteran reported that her health worsened during deployment and she had developed a runny nose, headaches, and sinusitis.  An April 2005 VA clinical treatment record noted sinus problems and headaches.  A June 2005 private medical statement    from the Veteran's treating physician indicated that before leaving on deployment to Iraq, the Veteran had no difficulty with allergies or sinusitis, and she currently experienced problems with chronic sinusitis and allergies.  Also of record were mental health treatment reports dated after June 2005, which noted diagnoses of anxiety and depression.  
	
The evidence received since the prior final denial includes statements and testimony from the Veteran wherein she reported onset of migraine headaches, sinusitis, and mental health problems in service as due to her deployment to Iraq.  She also submitted multiple witness statements dated in 2010 from acquaintances who had known her prior to her deployment, as well as her spouse, who noted that the Veteran suffered from sinusitis, migraines and anxiety after she returned from Iraq.  In a March 2010 statement, a fellow service member who served with the Veteran in Iraq stated that during their deployment the Veteran suffered from severe headaches.  Additionally, the Veteran's platoon leader reported in February 2010 that upon returning from deployment the Veteran was treated for headaches and fever.  Although it was initially thought to be meningitis, testing for meningitis was negative.  VA treatment records after 2010 listed sinusitis, migraines and anxiety disorder, not otherwise specified, as part of her ongoing medical problems.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claims for service connection.  Accordingly, as new    and material evidence has been submitted, the claims are reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that her anxiety and depression are due to her experiences in service and had onset during her deployment in Iraq.  

In this case, the current medical evidence shows that the Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood as noted in a May 2011 VA treatment report.  Symptoms of anxiety and depression were also noted in treatment records.  Thus, the first criterion for establishing service connection, a current disability, has been met.  

The Veteran's DD Form 214 shows that she served in Kuwait and Iraq from February 2004 to February 2005.  While the service treatment records do not show a diagnosis or treatment for a psychiatric disorder, in June 2005, approximately three months after she was discharged from active duty, she was treated for mixed anxiety disorder with depression, rule out adjustment disorder, after returning from Iraq.  Subsequent VA treatment records document a diagnosis of and treatment for generalized anxiety disorder associated with family problems and her husband's deployment to Korea.  However, those reports, including a March 2011 VA mental health evaluation report, noted onset of psychiatric illness in February 2005, prior to service discharge.  The Board notes the Veteran is already service connected for posttraumatic stress disorder. 
The determination as to whether the requirements for service connection are met    is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014).  When there is an approximate balance of positive and negative evidence regarding a material issue,  the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2014).

In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise, and service connection for anxiety and depression, is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

As new and material evidence has been presented, the claim for service connection for anxiety and depression is reopened.

As new and material evidence has been presented, the claim for service connection for headaches is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim for service connection for a chronic sinus condition is reopened, and to this extent only the appeal is granted.

Service connection for adjustment disorder with mixed anxiety and depressed mood (claimed as anxiety and depression) is granted.  

REMAND

The Veteran contends that her current headache disorder and chronic sinus condition began in service, specifically during her deployment in the Southwest Asia theater of operations.  As previously noted, the Veteran served in Kuwait and Iraq from February 2004 to February 2005.  

The service treatment records contain a February 2005 Post Deployment Health Assessment report wherein she stated that during her deployment her health had worsened and she had developed a runny nose, headaches, and sinusitis.  

Post-service medical treatment records starting in 2005 document treatment for chronic sinusitis, rhinorrhea and allergies.  A June 2009 VA medical report noted new onset allergic symptoms especially rhinitis, after she went to Iraq.  It was also noted that a CT scan of the sinuses revealed polyps and chronic sinusitis.  

While treatment records after service discharge documented the Veteran's reports  of onset of headaches in service, the evidence contains a November 2002 private treatment record that noted a diagnosis of migraine headaches, along with a history of migraine headaches since the age of 14.  She endorsed headaches approximately three times a week with about 11 episodes of migraines on a monthly basis.  These episodes lasted one to three days.

On VA examination in July 2010, the Veteran reported onset of headaches in 2004.  The examiner diagnosed migraine headaches and opined that these were less likely than not related to military service because the evidence, to include two prior examinations in October 2006 and 2008, did not support her history.  Additionally, the examiner diagnosed vasomotor rhinitis and opined that it was less likely than not that the condition occurred as a result of military service because there was no evidence of treatment in service for this condition and the evidence, to include two previous examinations, failed to support her diagnosis of being associated with service in Iraq.  While the examiner reported having reviewed the evidence of record, it is unclear from the opinion whether the examiner had access to the entire record, as the rationale provided for the negative opinions appears inconsistent with the evidence of record, to include the February 2005 Post Deployment Health Assessment.  Moreover, given the fact that the Veteran reported onset of headaches prior to service, which she is competent to report, the Board finds that an opinion is needed to determine whether the claimed headaches pre-existed service and were aggravated by service.  Therefore, additional examination and opinions are needed.

On remand, relevant ongoing medical records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers from whom she has received treatment for the claimed sinus condition and headaches, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
Additionally, obtain all relevant VA treatment records not already in the claims file.

2.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's headaches.  After reviewing the claims file, the examiner is asked to provide an opinion with respect to the following questions:

a. Is there clear and unmistakable evidence that the Veteran's headaches pre-existed the periods of active  duty service from August 2001 to February 2002 and from December 2003 to March 2005?  The examiner is asked to comment on the clinical significance of the November 2002 private treatment record that reflects a history of migraine headaches since the age of 14.   

b. If the condition did pre-exist service, was that pre-existing headache disorder permanently worsened      in severity (versus a temporary exacerbation of symptoms) as a result of service?  If so, was the worsening clearly due to the natural progression of    the pre-existing disability?  

c. If the examiner finds that there is no clear and unmistakable evidence that the Veteran's headaches pre-existed active military service, is it at least as likely as not (50 percent or greater probability) that any current headache disorder is related to a period of active duty. 

The examiner must provide the reasoning for any opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature of any sinus disorder present, and to obtain an opinion as to whether such is related to service.  All necessary tests should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please provide a diagnosis for any sinus disability found. 

b. Please provide an opinion as to whether it is as likely as not (50 percent probability or greater) that a chronic sinus disorder began in service or is otherwise related to service.  The examiner should explain the reasoning for the conclusion provided. 

4.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


